George Rose Smith, J. (concurring). It seems to me that the testimony as to Pentecost’s apparent authority presented a question for the jury, so that we ought not to direct that a judgment be entered for the appellant. I think, however, that the trial court erred in excluding evidence offered by the plaintiff to show that Pentecost had on other occasions executed similar contracts on behalf of the defendant. Such evidence would have tended to show Pentecost’s apparent authority to act for the defendant in this instance. Rest., Agency, § 43 (2). Hence I would reverse and remand for a new trial.